           Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 1 of 7




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
SUPERCOM, INC.,
                                                                      DEFENDANTS’
                                            Plaintiff,                ANSWER
                 -against-
                                                                      Index No. 20-CV-8228

911INET LLC, JOHN DOE CORPORATIONS 1-5                                (JSR)
D/B/A SPECIALTY LOCATION SERVICES,

                                             Defendants.
------------------------------------------------------------------X

     Defendants, by their attorney, Todd Wengrovsky, for their Answer and Affirmative Defenses,

state as follows:



                     “NATURE OF THE ACTION” SECTION OF COMPLAINT

    1. Defendants admit the allegations of this Paragraph of the Complaint as to the nature of

Plaintiff’s claims, but deny liability.

    2. Defendants admit the allegations of this Paragraph of the Complaint.

    3. Defendants deny each and every allegation of this Paragraph of the Complaint.

    4. Defendants deny each and every allegation of this Paragraph of the Complaint.

    5. Defendants deny each and every allegation of this Paragraph of the Complaint.



                    “JURISDICTION AND VENUE” SECTION OF COMPLAINT

    6. Defendants admit the allegations of this Paragraph of the Complaint.

    7. Defendants admit the allegations of this Paragraph of the Complaint.

    8. Defendants admit the allegations of this Paragraph of the Complaint.


                                                         1
          Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 2 of 7




                        “THE PARTIES” SECTION OF COMPLAINT

   9. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   10. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   11. Defendants admit the allegations of this Paragraph of the Complaint.

   12. Defendants deny each and every allegation of this Paragraph of the Complaint.

   13. Defendants deny each and every allegation of this Paragraph of the Complaint.

   14. Defendants admit the allegations of this Paragraph of the Complaint.

   15. Defendants deny each and every allegation of this Paragraph of the Complaint.



                    “FACTUAL ALLEGATIONS” SECTION OF COMPLAINT

   16. Defendants admit the allegations of this Paragraph of the Complaint.

   17. Defendants deny each and every allegation of this Paragraph of the Complaint.

   18. Defendants deny each and every allegation of this Paragraph of the Complaint.

   19. Defendants admit the allegations of this Paragraph of the Complaint.

   20. Defendants admit the allegations of this Paragraph of the Complaint.

   21. Defendants deny each and every allegation of this Paragraph of the Complaint.



                        “FIRST CLAIM” SECTION OF COMPLAINT

   22. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 21

herein inclusive.

   23. Defendants deny each and every allegation of this Paragraph of the Complaint.

                                                 2
          Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 3 of 7




   24. Defendants deny each and every allegation of this Paragraph of the Complaint.

   25. Defendants deny each and every allegation of this Paragraph of the Complaint.

   26. Defendants deny each and every allegation of this Paragraph of the Complaint.

   27. Defendants deny each and every allegation of this Paragraph of the Complaint.



                        “SECOND CLAIM” SECTION OF COMPLAINT

   28. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 27

herein inclusive.

   29. Defendants admit the allegations of this Paragraph of the Complaint.

   30. Defendants admit the allegations of this Paragraph of the Complaint as to the invoices being

sent, but deny that the invoices are accurate, and deny liability.

   31. Defendants admit the allegations of this Paragraph of the Complaint as to the invoices being

sent, but deny that the invoices are accurate, and deny liability.

   32. Defendants deny each and every allegation of this Paragraph of the Complaint.

   33. Defendants deny each and every allegation of this Paragraph of the Complaint.

   34. Defendants deny each and every allegation of this Paragraph of the Complaint.

   35. Defendants deny each and every allegation of this Paragraph of the Complaint.



                         “THIRD CLAIM” SECTION OF COMPLAINT

   36. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 35

herein inclusive.

   37. Defendants admit the allegations of this Paragraph of the Complaint.

   38. Defendants admit the allegations of this Paragraph of the Complaint.

                                                  3
          Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 4 of 7




   39. Defendants deny each and every allegation of this Paragraph of the Complaint.

   40. Defendants deny each and every allegation of this Paragraph of the Complaint.

   41. Defendants deny each and every allegation of this Paragraph of the Complaint.

   42. Defendants deny each and every allegation of this Paragraph of the Complaint.

   43. Defendants deny each and every allegation of this Paragraph of the Complaint.

   44. Defendants deny each and every allegation of this Paragraph of the Complaint.



                      “FOURTH CLAIM” SECTION OF COMPLAINT

   45. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 44

herein inclusive.

   46. Defendants deny each and every allegation of this Paragraph of the Complaint.

   47. Defendants deny each and every allegation of this Paragraph of the Complaint.

   48. Defendants deny each and every allegation of this Paragraph of the Complaint.

   49. Defendants deny each and every allegation of this Paragraph of the Complaint.

   50. Defendants deny each and every allegation of this Paragraph of the Complaint.



                       “FIFTH CLAIM” SECTION OF COMPLAINT

   51. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 50

herein inclusive.

   52. Defendants deny each and every allegation of this Paragraph of the Complaint.

   53. Defendants deny each and every allegation of this Paragraph of the Complaint.

   54. Defendants deny each and every allegation of this Paragraph of the Complaint.

   55. Defendants deny each and every allegation of this Paragraph of the Complaint.

                                              4
      Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 5 of 7




56. Defendants deny each and every allegation of this Paragraph of the Complaint.

57. Defendants deny each and every allegation of this Paragraph of the Complaint.

58. Defendants deny each and every allegation of this Paragraph of the Complaint.

59. Defendants deny each and every allegation of this Paragraph of the Complaint.

60. Defendants deny each and every allegation of this Paragraph of the Complaint.



                     DEFENDANTS’ AFFIRMATIVE DEFENSES

   Answering further, Defendants raise the following affirmative defenses:



                           FIRST AFFIRMATIVE DEFENSE

The Complaint fails to state a claim upon which relief can be granted.



                          SECOND AFFIRMATIVE DEFENSE

Plaintiff is barred from recovery by reason of waiver and/or estoppel.



                           THIRD AFFIRMATIVE DEFENSE

Plaintiff is barred from recovery by reason of unclean hands.



                          FOURTH AFFIRMATIVE DEFENSE

Plaintiffs’ claims are barred by the doctrine of acquiescence.




                                             5
          Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 6 of 7




                                FIFTH AFFIRMATIVE DEFENSE

   Plaintiff can not demonstrate injury, impact, or damage as a result of any actions or omissions by

Defendants.



                                SIXTH AFFIRMATIVE DEFENSE

   Even if Plaintiff could demonstrate injury, impact, or damage as a result of any actions or

omissions by Defendants, Plaintiff failed to mitigate damages.



                               SEVENTH AFFIRMATIVE DEFENSE

   Through its representations and actions, Plaintiff prevented Defendants from performing its

obligations.



                               EIGHTH AFFIRMATIVE DEFENSE

   Plaintiff anticipatorily repudiated the agreement(s) identified in the Complaint.



                                NINTH AFFIRMATIVE DEFENSE

   Plaintiff’s claims are barred, in whole or in part, due to its breach of the implied covenant of

good faith and fair dealing.



                                TENTH AFFIRMATIVE DEFENSE

   The award sought by Plaintiff in the Complaint would unjustly enrich Plaintiff.




                                                 6
          Case 1:20-cv-08228-JSR Document 18 Filed 03/22/21 Page 7 of 7




                            ELEVENTH AFFIRMATIVE DEFENSE

   Defendants reserve any and all rights of set-off and recoupment that it may possess under the

law.



   WHEREFORE, Defendants respectfully request this Court to grant judgment in their favor,

order all claims of the complaint dismissed with prejudice, award Defendants all costs, expenses,

disbursements and fees incurred herein, including reasonable attorneys’ fees, and such other, further

and different relief as the Court may deem just and proper.


Dated: Calverton, New York
       March 22, 2021
                                                               /s/ Todd Wengrovsky
                                                               Todd Wengrovsky - TW4823
                                                               Law Offices of
                                                               Todd Wengrovsky, PLLC.
                                                               285 Southfield Road, Box 585
                                                               Calverton, NY 11933
                                                               Tel (631) 727-3400
                                                               Attorney for Defendants




                                                 7
